Citation Nr: 1032802	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a total knee replacement, 
left knee (a left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the Veteran's claim of entitlement to 
service connection for a total knee replacement, left knee.

In April 2009, the Veteran was afforded a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The transcript 
of that hearing has been associated with the claims file.

In a decision dated May 2009, the Board denied the Veteran's 
claim.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order dated 
February 18, 2010, the Court remanded the case to the Board 
pursuant to the terms of a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The parties to the JMR have determined that VA has a duty to 
obtain medical opinion in this case.  Accordingly, the case is 
remanded to obtain a medical opinion regarding the nature and 
etiology of the Veteran's current left knee disability.

The Board notes that the record contains conflicting statements 
from the Veteran regarding his history of left knee injury and 
symptoms before and during service.  The Board, as a final trier 
of fact, must resolve this inconsistency before obtaining opinion 
in this case.  See Harris v. West, 203 F.3d 1347 (Fed.Cir. 2000) 
(a probative medical opinion should be based on an accurate 
factual history).

As found by the Board in the May 2009 decision, the Veteran's May 
1969 entrance examination did not reflect any lay or medical 
evidence of a preexisting left knee disability.  As such, the 
presumption of soundness attaches to this claim.  38 U.S.C.A. 
§ 1111.

The Veteran first reported left knee symptoms ("left knee hurts 
all the time with exercise - throbs at night") during an October 
2, 1969 flight physical examination.  On October 13, 1969, the 
Veteran then reported that he "injured knees in football in 
1965" with left knee symptoms of "giving out," swelling, and 
locking.  The impression was possible torn medial meniscus.  An 
arthrogram reportedly showed tear of the left medial meniscus.

A "narrative summary," dated October 27, 1969, shows that the 
Veteran reported that he "injured his left knee in a football 
accident in 1965.  Since that time the left knee has given out, 
swollen and locked on multiple occasions."  The diagnosis was 
torn medial meniscus, left knee.  The report indicates that this 
injury was not incurred in the line of duty, and that it existed 
prior to service (EPTS).  The report further notes that the 
Veteran did not meet induction standards, and that he was 
recommended for presentation to the medical board for separation 
of an EPTS condition "not service aggravated."

A Medical Board examination report, dated October 23, 1969, notes 
pain at the medial meniscus, left knee, and that the Veteran had 
a torn medial meniscus, left knee.  The report indicates that 
this injury was not incurred in the line of duty, and that it 
existed prior to service.

A Medical Board report (DA 8-118), dated in November 1969, 
indicates that the Veteran had a torn medial meniscus of the left 
knee that was not incurred in the line of duty, that it existed 
prior to service, that it was not aggravated by active duty, and 
that separation was recommended "by reason of erroneous 
enlistment."

Many years after service, the Veteran asserts that the inservice 
findings of a preexisting left knee disorder are in error, and 
that he did not have a left knee disorder prior to service.  He 
further testified that he sustained a left knee injury while 
carrying another soldier on his back during training and that he 
was treated at a hospital for this injury, to include injections 
of dye into the knee which resulted in a diagnosis of a torn 
medial meniscus.  He has submitted statements from three family 
members, who assert that the Veteran did not have a left knee 
injury prior to service.  He has also submitted a number of 
photographs of himself, to include pages from his high school 
yearbook, and photographs taken during service, in support of his 
argument that he was physically active prior to service and did 
not have a left knee injury prior to service.  These photographs 
show him in various athletic activities, to include playing 
football and participating in a marching band.

On review of the entire evidentiary record, the Board finds that 
the most credible report from the Veteran regarding his history 
of left knee injuries and symptoms consists of his statements to 
military examiners in October 1969, wherein he reported a history 
of left knee injury in 1965 followed by symptoms of "giving 
out," swelling, and locking.  The Board further finds that the 
credible evidence establishes that the Veteran did not incur 
additional left knee injury during service.  The precise reasons 
for these determinations will be addressed by the Board if 
further appellate review is necessary.

As such, the issues presented on appeal concern whether it is 
clear and unmistakable that the Veteran had a left knee 
disability which preexisted service and, if so, whether it is 
clear and unmistakable that such disability was not aggravated 
during service  38 U.S.C.A. § 1111; Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGCPREC 3-2003.  Thus, the Board will obtain 
medical opinion under this standard of review.

Furthermore, the Board wishes to avoid any potential additional 
reasons for a remand in this case.  In December 2005, the Veteran 
reported a hospitalization at the Iowa City VA Medical Center in 
1970.  He appeared to report that he was not treated for left 
knee disability.  The Veteran has also asserted undergoing left 
knee surgery by Dr. Cooper of Peoria, Illinois, in 1970.  On 
remand, the RO should attempt to obtain these identified VA and 
private clinical records, if they exist.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with 
the claims folder records of his reported 
left knee surgery by Dr. Cooper of Peoria, 
Illinois, in 1970.  

2.  Obtain the Veteran's records of treatment 
at the Iowa City VA Medical Center in 1970.  

3.  Upon completion of the above, schedule 
the Veteran for appropriate VA examination to 
determine the nature and probable etiology of 
his current left knee disability.  The 
examiner should review the Veteran's claims 
file in connection with the examination.  

The examiner is hereby notified of the 
Board's factual finding that the most 
credible report from the Veteran regarding 
his history of left knee injuries and 
symptoms consists of his statements to 
military examiners in October 1969, wherein 
he reported a history of left knee injury in 
1965 followed by symptoms of "giving out," 
swelling, and locking.  The Board further 
finds that the credible evidence establishes 
that the Veteran did not incur additional 
left knee injury during service.

Consistent with the accepted factual history 
of left knee injury and symptoms, the 
examiner should provide opinion on the 
following questions:

a) On the basis of the clinical record and 
the known development characteristics of 
torn left knee meniscus, can it be 
concluded with clear and unmistakable 
certainty that the Veteran's torn left 
knee meniscus diagnosed in service 
preexisted his entry into active military 
service? and

b) If torn left knee meniscus did clearly 
pre-exist service, can it be concluded 
with clear and unmistakable certainty that 
any such pre-existing disability was not 
aggravated to a permanent degree in 
service beyond that which would be due to 
the natural progression of the disorder?

The examiner should include a complete 
explanation with his or her opinion, based on 
findings on examination and information 
obtained from review of the record including 
the Board's findings of fact regarding the 
Veteran's preservice history of left knee 
injury and symptoms.

4.  Thereafter, readjudicate the claim.  In 
so doing, the AMC/RO must consider the 
preexistence and aggravation of left knee 
disorder under the principles of 38 U.S.C.A. 
§ 1111 and the holdings in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOGCPREC 3-2003.  If the claim remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and an appropriate period of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

